Exhibit 10.5(p)
 
[FHN LOGO]




 
NOTICE OF GRANT 

--------------------------------------------------------------------------------

Management Stock Option
 


[Name of recipient]


Congratulations! You have been granted a management stock option to purchase
shares of First Horizon National Corporation common stock as follows:


Date of Grant
—
April 20, 2007
Governing Plan
—
2003 Equity Compensation Plan
Option Price Per Share
—
$39.66
Total Number of Shares Granted
—
 
Vesting Date of First 50% of Shares
—
April 20, 2010
Vesting Date of Second 50% of Shares
—
April 20, 2011
Date Option Expires
—
April 20, 2014

 

 
Your management stock option award recognizes your leadership and performance
within the organization. This option is granted under the Governing Plan
specified above, and is governed by the terms and conditions of that Plan and by
policies, practices, and procedures (“Procedures”) of the Compensation Committee
(that administers the Plan) that are in effect from time to time during the term
of this option.
 
This option is subject to possible early termination and forfeiture, even if
vested, in accordance with the Plan and those Procedures and can result in a
forfeiture of profit following exercise in certain circumstances as provided in
the Plan (in particular, in Plan Section 6). As of the date of grant, those
Procedures provide (among other things) that:
 
(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the applicable exercise date;
   
(b) however, if your termination of employment occurs because of your death,
permanent disability, or retirement at age 65 or later, this option will
continue to vest in accordance with the schedule set forth above and will
terminate upon the earliest to occur of (i) the expiration date set forth above,
(ii) the third anniversary of your termination of employment, or (iii) the
occurrence of a forfeiture event other than termination of employment; and
 
(c) if your termination of employment occurs because of your retirement (under
our pension plan) before age 65, your then-unvested options will be forfeited
immediately but your then-vested options will continue to be exercisable as
provided in clause (b) as if you had retired at age 65.
This option is nonqualified, so that your exercise of this option is taxable.
Your withholding and other taxes will depend upon the extent to which our stock
value exceeds the option price on your exercise date.
   
Questions about your management stock option grant?
 
Important information concerning the Plan and this option award is contained in
a prospectus. Copies of the current prospectus (including all applicable
supple-ments) are delivered separately, and you may request a copy of the
Governing Plan or prospectus at any time. If you have questions about your stock
option grant or
   
need a copy of the Governing Plan, related prospectus, exercise forms, or
current administrative procedures for equity awards, contact your Employee
Services Relationship Manager. For all your personal stock option information,
visit the My Stock Options website in the Managing Your Money section of
FirstNet.

 
 
[Managing Your Money logo]